DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A door structure comprising: 
a latch connected to a cable portion extending from an inner handle and configured to fix a door to a vehicle body; and 
a metal bracket attached to a door inner panel, 
wherein the bracket includes a first portion that extends in a vehicle vertical direction, a second portion that extends from one end of the first portion toward a vehicle front and comprises an attachment portion at its tip, and a third portion that extends from another end of the first portion toward a vehicle front and comprises an attachment portion at its tip,
wherein the bracket is attached to the door inner panel via at least two attachment portions, 
a substantially U-shaped side view, 
wherein at least a part of the first portion overlaps the latch in a vehicle width direction and is located toward an exterior of the vehicle body relative to the latch.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention.
With regards to claim 1, the amended claim language detailing the structure and geometry of the bracket distinguishes the claimed invention from the previously cited prior art. In the interests of compact prosecution, claim 1 has been amended to refer to ‘a substantially U-shaped side view’ in place of ‘an almost U-shaped side view’. This change removes indefinite language that would otherwise necessitate a Final Rejection under 35 U.S.C. 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.